Citation Nr: 1418665	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-48 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for multiple perianal fistulae, claimed as intestinal bowel disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.
This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an February 2014 Appellate Brief, the Veteran's representative raised a claim of entitlement to service connection for hemorrhoids, to include as secondary to multiple perianal fistulae or Crohn's disease.  This claim has not been developed or adjudicated by the originating agency.  Therefore, it is referred to the originating agency for appropriate action.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran seeks a compensable rating for multiple perianal fistulae, claimed as intestinal bowel disease. 

A November 2009 VA examination found that there was no fecal leakage.  There were involuntary bowel movements that resulted in the Veteran having to stay close to a bathroom after meals.  He did not require the use of pads.  He had diarrhea and pain.  There was evidence of scarring and hemorrhoids.  There was no evidence of bleeding or rectal prolapse, and sphincter tone was normal.  The physician diagnosed intestinal bowel disease with a history of multiple perianal fistulae.

Later in November 2009, the Veteran reported to a physician that he had four bowel movements per day and was sometimes unable to control the passage of stool. 

In his April 2010 Notice of Disagreement, the Veteran claimed he reported having only four bowel movements per day because he mistakenly thought the physician had asked how many movements he had had that morning.  Also, the Veteran claimed he did not need to wear pads for incontinence only because he stayed close to home where there was a bathroom. 
In December 2009, the Veteran reported getting diarrhea after meals and having four to six bowel movements per day.  In April 2010, the Veteran reported having four to ten watery bowel movements per day.

The Veteran's last VA examination took place in November 2009, over four years ago.  Since then, the Veteran has alleged that his condition would require the use of pads if he were to go far from his house.  He also alleges more frequent bowel movements.  Moreover, he has consistently complained of involuntary bowel movements, a symptom contemplated by the rating criteria.  As such, it appears that the report of the November 2009 VA examination does not represent the current severity of the Veteran's disability.  In light of these circumstances, the case must be remanded for a new examination.  In addition, appropriate development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of the Veteran's perianal fistulae.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  

The examiner should identify all manifestations of the perianal fistulae and distinguish the manifestations of the service-connected disability from those of any other disorders present.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the Appeals Management Center (AMC) should also undertake any other development it determines to be warranted. 

4.  The RO or the AMC should then re-adjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


